Citation Nr: 1529497	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-19 980	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 20 percent for diabetes mellitus from May 2013 to the present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from April 1958 to April 1962 and from January 1963 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 RO decision.

In September 2014, the Board denied a disability rating greater than 20 percent for diabetes prior to May 2013, and remanded the question of whether a higher rating after May 2013 was warranted.  Unfortunately, the evidentiary development requested by the Board was not fully carried out, thus necessitating another remand. 

While the issue on appeal was in remand status, the RO granted a total disability rating based upon individual unemployability, effective in December 2010.  If the Veteran is wholly satisfied with this grant of compensation benefits at the 100 percent level, he may wish to work with his representative to withdraw this remaining portion of this appeal.  If he is not wholly satisfied, he need take no action, as the appeal will continue unless he withdraws it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

In the Board's September 2014 remand, we noted that it appeared that following a June 2013 hospitalization, the Veteran was having his diabetes co-managed by VA and private medical providers.  Four different private physicians:  Dr. Jallerino; a nephrologist, Dr. Vera; an endocrinologist, Dr. Damiani; and a cardiologist, Dr. Banko were identified.  The Board therefore instructed the RO to request that the Veteran complete release of information forms to allow VA to obtain records from these physicians.  Without his permission, the VA cannot request private medical records to support his appeal.  The RO provided the appropriate release forms in a March 2015 letter, however, no response was received from the Veteran.    

The March 2015 letter was mailed to the Veteran's address of record in California.  Careful review of the evidence of record reveals, however, that the Veteran was living with his son in Oregon and receiving VA medical care in March 2015.  Thus, the VA was on notice that the Veteran was not physically at his former address in March 2015.  

We note that the Veteran's VA medical records indicate some possible early dementia.  Additionally, the Veteran lost his wife of many years in October 2014 and has been receiving bereavement counseling.  It is for this reason that he was living with his son also.  Especially under these circumstances, the Board finds that further efforts are required to elicit the Veteran's formal permission to request his private medical records in support of his appeal.  Because the VA was constructively aware that the Veteran was not living at the address in California at the time the VA mailed the letter to California, there is a duty to actually notify the Veteran.    

The Veteran's recent VA medical records indicate that the Veteran continues to receive private care from at least one of the physicians identified previously, a Dr. Jallerino.  

As the Veteran continues to receive VA care, his VA medical records should be updated for the file upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain the Veteran's exact address prior to mailing the notification letter containing the release of information forms to the Veteran.  

2.  After securing the necessary releases, the RO should request medical records from all medical care providers who treated the Veteran for diabetes since May 2013, to include Dr. Jallerino; Dr. Vera; Dr. Damiani; and Dr. Banko.  The RO should also request complete hospital records from St. Mary's Hospital for inclusion in the claims file.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to April 2015 by VA medical facilities in Oregon and California.

4.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be performed at this time.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


